*934
By the Court.

Stephens, J.,
delivering the opinion.
The case made by this bill is, that the defendants in it are pursuing their right of proceeding as execution creditors to sell the property of their debtor, but that certain claims to the property have been interposed, casting a cloud upon the title, and rendering it probable that the property will bring less than its value, to the injury of other creditors of the same debtor, the debtor being insolvent. If the bill means that the claims have been legally interposed under the claim law, then they must be adjudicated or abandoned before there can be a sale, and the cloud will be removed. In that view, there is no need for the bill. If the bill means that the claims have not been legally interposed, then the proposition is to restrain the sale till the title shall be cleared from the cloud formed by people’s talk against it. Such clouds are very flimsy, and are also of very uncertain and uncontrollable duration. On this view, there is great injustice in the bill. On either view, we are clear that the Judge was right in sustaining the demurrer and dissolving the injunction.
Judgment affirmed.